DETAILED ACTION
1.          Claims 1-7 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
4.          The information disclosure statements (IDS) submitted on 12/11/2019 and 5/07/2021 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

EXAMINER'S AMENDMENT
6.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kelvin Liu (patent agent) on May 13, 2021.

The application has been amended as follows: 
Claim 2:
In line 2, please replace “including number of times” with “including a number of times”.

Claim 5:
In line 8, please replace “first CRC” with “first Cyclic Redundancy Check (CRC) 
In line 14, please replace “NACK” with “Negative Acknowledgement (NACK) 

Claim 6:
In line 8, please replace “first CRC” with “first Cyclic Redundancy Check (CRC) 
In line 12, please replace “NACK” with “Negative Acknowledgement (NACK) 

Claim 7:
In line 8, please replace “first CRC” with “first Cyclic Redundancy Check (CRC) 
Negative Acknowledgement (NACK) 

End Examiner’s Amendment.

Allowable Subject Matter
7.          Claims 1-7 are allowed.
8.          The following is an examiner’s statement of reasons for allowance: A completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a method comprising at least the steps of a physical uplink shared channel includes uplink data bits, identifier bits indicating a terminal apparatus that has transmitted the uplink data hits, first CRC bits generated from the identifier bits, and second CRC bits generated from the uplink data bits, in a reception step, the first CRC bits are descrambled by using a sequence of a reference signal, and the second CRC hits are descrambled by using an identifier indicating a terminal apparatus, in a transmission step, in a case that an error is detected based on the first CRC bits, a first NACK is transmitted by using a control signal associated with the sequence of the reference signal, and in a case that an error is detected based on the second CRC bits, a second NACK is transmitted by using a control signal associated with the identifier indicating the terminal apparatus, as described in claim 5.
          Independent claims 1, 6, and 7 recite similar language and are also allowed. Claims 2-4 are allowable at least by virtue of their dependencies to claim 1.

.



Conclusion
9.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US Patent 10,735,136 B2 to Yoshimoto et al. at col. 18, lines 9-60;
US PGPub 2014/0126507 A1 to Takahashi et al. at [0093];
US PGPub 2018/0123765 A1 to Cao et al. at [0012-0013], [0033-0036], [0099], [0105-0108], [0138], [0144-0145], [0154], [0165];
US Patent 9,794,921 B2 to Nimbalker et al. at col. 5, line 57 through col. 6, line 30.

10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        May 17, 2021